         Case 2:18-bk-24581-SK Doc 28 Filed 03/16/19 Entered 03/16/19 21:37:29                                               Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-24581-SK
Charina Pelaez Abalos                                                                                      Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 1                          Date Rcvd: Mar 14, 2019
                                      Form ID: van105                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 16, 2019.
db             +Charina Pelaez Abalos,   2219 Santa Fe Ave,   Long Beach, CA 90810-3575

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 16, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 13, 2019 at the address(es) listed below:
              Hasmik Jasmine Papian   on behalf of Debtor Charina Pelaez Abalos hjdlaw@yahoo.com,
               r47441@notify.bestcase.com
              Kathy A Dockery (TR)   EFiling@LATrustee.com
              Lisa W Chao   on behalf of Creditor    Franchise Tax Board lisa.chao@doj.ca.gov
              Rejoy Nalkara    on behalf of Creditor    Capital One Auto Finance, a division of Capital One,
               N.A., c/o AIS Portfolio Services, LP rejoy.nalkara@americaninfosource.com
              United States Trustee (LA)   ustpregion16.la.ecf@usdoj.gov
                                                                                              TOTAL: 5
    Case 2:18-bk-24581-SK Doc 28 Filed 03/16/19 Entered 03/16/19 21:37:29                                                 Desc
                        Imaged Certificate of Notice Page 2 of 4
FormCACB 105 (AO:finmgtnotice)
(10/05 Rev. 12/2015)
WARNING: YOU WILL NOT RECEIVE A DISCHARGE UNLESS YOU TAKE THE REQUIRED PERSONAL FINANCIAL
MANAGEMENT COURSE AFTER YOU FILE BANKRUPTCY AND YOUR COURSE PROVIDER FILE THE DEBTOR'S
CERTIFICATION OF COMPLETION OF THE COURSE OR YOU FILE OFFICIAL FORM 423 CERTIFYING THAT YOU
COMPLETED THIS COURSE.
ADVERTENCIA: NO RECIBIRÁ UNA DESCARGA DE BANCARROTA A MENOS QUE TOME EL CURSO REQUERIDO DE
ADMINISTRACIÓN DE FINANZAS PERSONALES DESPUES DE PRESENTAR SU BANCARROTA Y SU PROVEEDOR
ARCHIVE LA CERTIFICACIÓN DE FINALIZACIÓN DE CURSO O USTED PRESENTE EL FORMULARIO OFICIAL 423
CERTIFICANDO QUE HA CUMPLIDO CON ESTE CURSO.
                                          United States Bankruptcy Court
                                            Central District of California
                                         255 East Temple Street, Los Angeles, CA 90012

                          NOTICE OF REQUIREMENT TO FILE A
                CERTIFICATION ABOUT A FINANCIAL MANAGEMENT COURSE
                                  (Official Form 423)

   DEBTOR(S) INFORMATION:                                                             BANKRUPTCY NO. 2:18−bk−24581−SK
   Charina Pelaez Abalos
   SSN: xxx−xx−5575                                                                   CHAPTER 13
   EIN: N/A
   2219 Santa Fe Ave
   Long Beach, CA 90810




Notice is given that, subject to limited exceptions, a debtor must complete an instructional course in personal financial
management in order to receive a discharge under chapter 13 (11 U.S.C. § 1328(g)). Pursuant to Rule 1007(b)(7) of the Rules
of Bankruptcy Procedure, the debtor must complete and file the Certification About a Financial Management Course (Official
Form 423)* as described in 11 U.S.C. § 111 unless the course provider has already notified the court of the debtor's completion
of the course. To view a list of approved providers of Personal Financial Management Instructional Course, go to
http://www.justice.gov/ust/eo/bapcpa/ccde/cc_approved.htm.

Debtor(s) and/or debtor's attorney is/are notified that Official Form 423 must be filed by debtor before a discharge can be
entered unless the course provider has already notified the court of the debtor's completion of the course. Debtor and/or
debtor's attorney is notified that the debtor must file Official Form 423 no later than the last payment made by the debtor as
required by the plan, or the filing of a motion for entry of discharge under 11 U.S.C. § 1328(b) unless the course provider has
already notified the court of the debtor's completion of the course. Failure to file the certification will result in the case being
closed without an entry of discharge. If the debtor subsequently files a Motion to Reopen the Case to allow for the filing of the
Official Form 423, the debtor must pay the full reopening fee due for filing the motion.

This is not the same form as the Certificate of Credit Counseling that you may have filed at the beginning of your case. This is a
different form. A copy of the Official Form 423 is included with this notice. Additional copies of the Official Form 423 can be
obtained at www.cacb.uscourts.gov.


                                                                                  BY THE COURT,
Dated: March 14, 2019                                                             Kathleen J. Campbell
                                                                                  Clerk of Court

*NOTE: Official Form 423 (Certification About a Financial Management Course) must be filed by every individual debtor in a
chapter 7, chapter 11 in which § 1141(d)(3) applies, or chapter 13 case. If a joint petition is filed, each spouse must complete
and file a separate certification. See Fed.R.Bank.P.1007(b).

                                       THE OFFICIAL FORM 423 IS ATTACHED

(Form VAN−105 − defina) rev. 12/2015                                                                                         27 / AUT
Case 2:18-bk-24581-SK Doc 28 Filed 03/16/19 Entered 03/16/19 21:37:29   Desc
                    Imaged Certificate of Notice Page 3 of 4




               THIS PAGE IS LEFT BLANK INTENTIONALLY
Case 2:18-bk-24581-SK Doc 28 Filed 03/16/19 Entered 03/16/19 21:37:29   Desc
                    Imaged Certificate of Notice Page 4 of 4
